NUMBER 13-21-00184-CV

                            COURT OF APPEALS

                  THIRTEENTH DISTRICT OF TEXAS

                     CORPUS CHRISTI – EDINBURG
____________________________________________________________

MICHAEL MCCANN, TDCJ #879919,                                                Appellant,

                                                 v.

C.O.V. JESUS DEHOYOS, ET AL.,                      Appellees.
____________________________________________________________

              On appeal from the 36th District Court
                     of Bee County, Texas.
____________________________________________________________

                         MEMORANDUM OPINION

   Before Chief Justice Contreras and Justices Hinojosa and Silva
         Memorandum Opinion by Chief Justice Contreras

       Appellant, Michael McCann, attempted to perfect an appeal from an order issued

by the trial court. Appellant is on the list of vexatious litigants compiled by the Office

of the Court Administration of the Texas Judicial System, and he has been prohibited

from filing any more litigation in Texas courts without permission of a local

administrative judge. See TEX. CIV. PRAC. & REM. CODE ANN. § 11.104; see generally
https://www.txcourts.gov/judicial-data/vexatious-litigants/.

       The Clerk of this Court notified appellant that the attempted appeal fails to

comply with the vexatious litigant statute. Appellant was advised that unless he has

obtained the permission of the local administrative judge and provided a copy of such

order permitting the filing of this appeal within ten days from the date of receipt of

this notice, the appeal would be dismissed.

       Appellant has failed to respond to the Court’s directive and the record before the

Court fails to show that appellant obtained the permission of the local administrative

judge to file this appeal. With limited exceptions not applicable to this case, "a clerk of

a court may not file a litigation, original proceeding, appeal, or other claim presented

by a vexatious litigant subject to a prefiling order under Section 11.101 unless the

litigant obtains an order from the local administrative judge permitting the filing." TEX.

CIV. PRAC. & REM. CODE ANN. § 11.103.

      The Court, having considered the documents on file and appellant's failure to

correct the defect in this matter, is of the opinion that the appeal should be dismissed.

Accordingly, the appeal is dismissed. See TEX. R. APP. P. 42.3(a),(c).


                                                               DORI CONTRERAS
                                                               Chief Justice

Delivered and filed on the
16th day of September, 2021.




                                            2